DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “unit for”, “apparatus for”) that is coupled with functional language without reciting sufficient structure to perform the recited function 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding the term "recording medium" in claim 12, the broadest reasonable interpretation of a claim drawn to a recording medium, as the claim presented, covers both forms of non-transitory recording media and transitory propagating signals per se in view of the ordinary and customary 
The Examiner suggests that the Applicant replaces “recording medium” in claim 12 with "non- transitory recording medium."  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shumpert (US Pat. Pub. 2016/0342903).
	In regards to claim 1, Shumpert teaches a detection apparatus (Shumpert paragraphs [0021] and [0034]-[0035] teach a detection apparatus system for detecting anomalies in data dynamically received from a plurality of sensors associated with one or more machines) comprising:
	a sensor data obtaining unit configured to obtain sensor data of a sensor installed in equipment (Shumpert paragraphs [0004], [0021], [0034]-[0035], and [0053] teach one or more interfaces in the system as a sensor data obtaining unit configured to dynamically obtain sensor data from sensors installed in machine equipment);

	a detection unit configured to detect presence or absence of the plurality of types of respective anomalies from the sensor data that has been newly obtained, by using the detection models corresponding to the plurality of types of respective anomalies (Shumpert paragraphs [0034], [0055]-[0057], and [0078] teach processing resources (including at least one processor and memory) as a detection unit configured to classify (i.e., detect) a plurality of types of respective anomalies from additional sensor data that has been newly obtained, by comparing against the detection models stored in the model store corresponding to the plurality of types of anomalies).

	In regards to claim 2, Shumpert teaches further comprising:
	an output unit configured to output information indicating a type of a detected anomaly in accordance with a detection result of the detection unit (Shumpert paragraphs [0060] and [0138]-[0142] teach a visualization component as an output unit configured to output information including a categorization of the type of the suspected anomaly).

claim 3, Shumpert further teaches wherein the model storage unit stores the detection models individually trained for each anomaly (Shumpert paragraphs [0034]-[0035], [0063], and [0134] teach where the model store stores the detection models individually trained for each anomalous instance type) and countermeasure information recommended in a case where the respective anomalies have occurred, the detection models and the countermeasure information being respectively associated with each other (Shumpert paragraphs [0034], [0062], [0067]-[0068], [0138], and [0143] teach  additionally storing remediation techniques (i.e., countermeasure information) for each anomaly type such that the detection models and remediation techniques are associated with each other), and
	wherein, in a case where an anomaly is detected, the output unit outputs the countermeasure information corresponding to the detected anomaly (Shumpert paragraphs [0137]-[0138] teach where the categorization of a suspected anomaly is presented to an expert through the visualization component with the recommended remediation actions associated with the anomaly).

	In regards to claim 4, Shumpert further teaches wherein the model storage unit stores the detection models individually trained for each anomaly and instance information related to instances where anomalies that are same as or similar to the respective anomalies have occurred in a past, the detection models and the instance information being respectively associated with each other (Shumpert paragraphs [0034]-[0035], [0056]-[0057], [0063], and [0134] teach where the model store stores the detection models individually trained for each anomalous instance type and instances of anomalies that are similar to anomalies that have occurred in the past, in order to compare and distinguish whether the types of anomalies have been seen before (i.e., determining whether an anomalous type is new or not new)), and

 
	In regards to claim 5, Shumpert further teaches wherein the model storage unit stores the detection models individually trained for each anomaly (Shumpert paragraphs [0034]-[0035], [0063], and [0134] teach where the model store stores the detection models individually trained for each anomalous instance type) and destination information on destinations to which anomaly occurrences are reported in a case where the respective anomalies have occurred, the detection models and the destination information being respectively associated with each other (Shumpert paragraph [0144] teaches storing the location(destination) information associated with each anomaly), and
	wherein, in a case where an anomaly is detected, the output unit reports the anomaly occurrence using the destination information corresponding to the detected anomaly (Shumpert paragraphs [0138]-[0144] teach where the visualization component displays data records relating to machines, metrics, events, and remediation actions, including an error code (of an anomaly) and its associated location (destination)).

	In regards to claim 6, Shumpert teaches further comprising:
	an anomaly information obtaining unit configured to obtain specifications of the anomaly periods for the plurality of types of respective anomalies (Shumpert paragraphs [0053]-[0054] and [0071] teach an ingestion, transformation, and aggregation system component of the system as an anomaly information obtaining unit that obtains specifications for the anomaly periods through data 

	In regards to claim 7, Shumpert teaches further comprising:
	a training unit configured to individually train the detection models for each anomaly using the sensor data in the anomaly period for the plurality of types of respective anomalies (Shumpert paragraph [0035], [0063], and [0074]-[0075] teach processing resources or a shared learning and prediction component as a training unit configured to individually train the detection models for each anomaly, using the sensor data in the anomaly period for the plurality of types of respective anomalies). 

	In regards to claim 8, Shumpert teaches further comprising:
	a model obtaining unit configured to obtain the detection models corresponding to the plurality of types of respective anomalies from another apparatus (Shumpert paragraph [0133] teaches the shared learning and prediction component of the system as a model obtaining unit for obtaining trained models corresponding to the plurality of types of anomalies, and paragraphs [0060]-[0063] teach where the data for building the detection models corresponding to newly identified anomaly types is obtained from an expert classification facilitated by the workflow management component (i.e., another apparatus)).

	In regards to claim 9, Shumpert teaches further comprising:
	a detector configured to detect an anomaly of the equipment under a predetermined condition (Shumpert paragraphs [0077]-[0078] teach the shared learning and prediction component as a detector that is configured to detect an anomaly of the equipment under a predetermined condition of some of the collected data being newer),


	In regards to claim 10, Shumpert further teaches wherein the model storage unit further stores a universal anomaly model for detecting all of the plurality of types of anomalies (Shumpert paragraphs [0057]-[0058] teach where the model store stores a shared model (universal anomaly model) for detecting all types of anomalies), and
	wherein, in a case where an anomaly of the equipment is detected by using the universal anomaly model, the detection unit detects presence or absence of the plurality of types of respective anomalies by using the detection models corresponding to the plurality of types of respective anomalies (Shumpert paragraphs [0033]-[0035], [0056]-[0061], and [0078] teach where an anomaly is detected by using the shared model (universal anomaly model), and the processing resources of the detection unit detects whether respective anomalies are present or absent through comparison to the stored anomaly type detection models (to determine whether the anomaly is new or not)).

	In regards to claim 11, Shumpert teaches a detection method for a detection apparatus to detect an anomaly of equipment (Shumpert paragraphs [0021] and [0034]-[0035] teach a detection method for a detection system (apparatus) to detect anomalies in data dynamically received from a plurality of sensors associated with one or more machines), the detection method comprising:

	causing the detection apparatus to store detection models that are individually trained for each anomaly using the sensor data in an anomaly period in which the anomaly has occurred, for a plurality of types of respective anomalies of the equipment (Shumpert paragraphs [0034]-[0035], [0063], and [0134] teach causing a model store in the system to store a plurality of detection models, where each model is trained using a modified k-means cluster algorithm for a plurality of types of respective anomalies of the machine (equipment), including new anomalous instance types which are learned over time; Shumpert paragraphs [0053], [0071], and [0074]-[0075] teach where the sensor data is grouped by time-stamp to allow for analysis of the machine’s operational state (including anomalous states) over that period of time); and
	causing the detection apparatus to detect presence or absence of the plurality of types of respective anomalies from the sensor data that has been newly obtained, by using the detection models corresponding to the plurality of types of respective anomalies (Shumpert paragraphs [0034], [0055]-[0057], and [0078] teach causing the processing resources of the system to classify (i.e., detect) a plurality of types of respective anomalies from additional sensor data that has been newly obtained, by comparing against the detection models stored in the model store corresponding to the plurality of types of anomalies).
	
	In regards to claim 12, Shumpert teaches a recording medium having recorded therein a detection program which, upon execution by a computer (Shumpert paragraphs [0021], [0034]-[0036] and [0153] teach a non-transitory computer readable storage medium storing instructions for carrying out an anomaly detection method by a computer processor), causes the computer to function as:

	a model storage unit configured to store detection models that are individually trained for each anomaly using the sensor data in an anomaly period in which the anomaly has occurred, for a plurality of types of respective anomalies of the equipment (Shumpert paragraphs [0034]-[0035], [0063], and [0134] teach a model store as a model storage unit configured to store a plurality of detection models, where each model is trained using a modified k-means cluster algorithm for a plurality of types of respective anomalies of the machine (equipment), including new anomalous instance types which are learned over time; Shumpert paragraphs [0053], [0071], and [0074]-[0075] teach where the sensor data is grouped by time-stamp to allow for analysis of the machine’s operational state (including anomalous states) over that period of time); and
	a detection unit configured to detect presence or absence of the plurality of types of respective anomalies from the sensor data that has been newly obtained, by using the detection models corresponding to the plurality of types of respective anomalies (Shumpert paragraphs [0034], [0055]-[0057], and [0078] teach processing resources (including at least one processor and memory) as a detection unit configured to classify (i.e., detect) a plurality of types of respective anomalies from additional sensor data that has been newly obtained, by comparing against the detection models stored in the model store corresponding to the plurality of types of anomalies).

	In regards to claim 13, Shumpert teaches a detection apparatus (Shumpert paragraphs [0021] and [0034]-[0035] teach a detection apparatus system for detecting anomalies in data dynamically received from a plurality of sensors associated with one or more machines) comprising:

	a model storage unit configured to store detection models that are individually generated for each anomaly based on the sensor data in an anomaly period in which the anomaly has occurred, for a plurality of types of respective anomalies of the equipment (Shumpert paragraphs [0034]-[0035], [0063], and [0134] teach a model store as a model storage unit configured to store a plurality of detection models, including generating models for new anomalous instance types which are learned over time; Shumpert paragraphs [0053], [0071], and [0074]-[0075] teach where the sensor data is grouped by time-stamp to allow for analysis of the machine’s operational state (including anomalous states) over that period of time); and
	a detection unit configured to detect presence or absence of the plurality of types of respective anomalies from the sensor data that has been newly obtained, by using the detection models corresponding to the plurality of types of respective anomalies (Shumpert paragraphs [0034], [0055]-[0057], and [0078] teach processing resources (including at least one processor and memory) as a detection unit configured to classify (i.e., detect) a plurality of types of respective anomalies from additional sensor data that has been newly obtained, by comparing against the detection models stored in the model store corresponding to the plurality of types of anomalies).

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
B.	Yoon et al. (US Pat. Pub. 2020/0019852) discloses Anomaly Detection.
C.	Assem Aly Salama et al. (US Pat. Pub. 2018/0247220) discloses Detecting Data Anomlies.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        11/6/2021